Appeal (1) from a judgment of the County Court, Westchester County, convicting appellant of grand larceny in the first degree and sentencing him to serve from two to four years, (2) from said sentence, and (3) from each and every intermediate order therein made. Judgment modified on the facts by reducing the sentence to the time already served. As so modified, judgment affirmed. The sentence was excessive. No separate appeal lies from the sentence and from the intermediate orders which have been reviewed on the appeal from the judgment of conviction. Wenzel, Acting P. J., Beldock, Murphy and Hallinan, JJ., concur; Kleinfeld, J., dissents and votes to reverse the judgment and to dismiss the indictment on the ground that appellant’s guilt was not established beyond a reasonable doubt.